Arthur H. Healey, J.,
concurring. I write separately to underscore what I deem to be a possible yet unintended interpretation of the majority opinion: that a jury, consistent with its sworn duty to convict only upon proof beyond a reasonable doubt, may be considered either naive or jaded for not convicting where somewhat generic terms are all the evidence there is to prove an essential element of sexual assault in the first degree. While I concur in the result, I, nevertheless, make the following observations.
The conduct of this defendant was abhorrent, detestable and repulsive; but this in no fashion lessened the state’s burden of proof. I do not maintain that the victim of such a crime must be required to go into sordid detail in order for the state to establish that penetration actually occurred during the course of the assault. It is my view that although consent to the act was the main issue in this case, it nevertheless does not detract from the state’s obligation to prove all the elements of sexual assault in the first degree with greater clarity than was done here, especially insofar as the element of penetration is concerned. I do subscribe to the *623view that “ ‘[jjurors are not “expected to lay aside matters of common knowledge or their own observation and experience of the affairs of life, but, on the contrary, to apply them to the evidence or facts in hand, to the end that their action may be intelligent and their conclusions correct.” (Citations omitted.)’ ” State v. Scielzo, 190 Conn. 191, 198 n.11, 460 A.2d 951 (1983), quoting Frankovitch v. Burton, 185 Conn. 14, 22, 440 A.2d 254 (1981). Moreover, there is nothing to indicate that the jury in this case acted other than honorably and faithfully in their duty.
Courts have frequently approved Sir Matthew Hale’s statements with respect to the crime of rape that “it must be remembered, that it is an accusation easily to be made and hard to be proved, and harder to be defended by the party accused, though never so innocent . . . . ” 1 Hale, Pleas of the Crown (1778) p. 634; see, e.g., People v. Asavis, 22 Cal. App. 2d 492, 497, 71 P.2d 306 (1937); State v. Madrid, 74 Idaho 200, 206, 259 P.2d 1044 (1953); Carr v. State, 208 So. 2d 886, 889 (Miss. 1968); 75 C.J.S., Rape § 66. “Reviewing courts are especially charged with the duty of carefully examining the evidence in rape cases. [People v. Kazmierczyk, 357 Ill. 592, 192 N.E. 657 (1934)].” People v. Qualls, 21 Ill. 2d 252, 257, 171 N.E.2d 612 (1961).
“[T]he Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); State v. DelVecchio, 191 Conn. 412, 419, 464 A.2d 813 (1983). It cannot be seriously argued that one need be considered sybaritic in requiring the state to adduce somewhat more explicit evidence than we see in the evidence of penetration in this case. This could be done without being offensive to delicacy while at the same time enhancing a just result. The evidence of that ele*624ment here, together with the majority’s view that an acquittal in this case might create the perception that the trier of fact was either naive or jaded, impels this due process observation: “[T]he requirement of due process of law in judicial procedure is not satisfied by the argument that men of the highest honor and greatest self-sacrifice could carry it on without danger of injustice. Every procedure which would offer a possible temptation to the average man . . . to forget the burden of proof required to convict the defendant, or which might lead him not to hold the balance nice, clear and true between the State and the accused, denies the latter due process of law.” Tumey v. Ohio, 273 U.S. 510, 532, 47 S. Ct. 437, 71 L. Ed. 749 (1927); Estes v. Texas, 381 U.S. 532, 543, 85 S. Ct. 1628, 14 L. Ed. 2d 543, reh. denied, 382 U.S. 875, 86 S. Ct. 18, 15 L. Ed. 2d 118 (1965).
I, therefore, concur in the result.